DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-24 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 2, 2019, February 7, 2020, and June 24, 2021 are submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6-13, 15, 16, 18, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2017/0319099, Levinson, et al. hereinafter Levinson.
5.	Regarding claim 1, Levinson discloses a sensor system (abstract, paragraph 76, sensors) comprising:
An inductive damping sensor (see paragraphs 89-90 and 199-200, inductive coils for sensing; paragraph 158, sensing the damping, therefore damping sensors) comprising a coil that has an inductance and a resistance (see paragraphs 200-201, coils comprising inductance; coils inherently comprise resistance), wherein the inductive damping sensor is configured to: 
generate a magnetic field based on the coil (paragraph 90, magnetic fields in these frequency ranges were constructed of thin inductive coils of a few circular turns placed such that the plane of the coil is parallel to the circumference of the head; 
 	measure at least one of the inductance or the resistance based on a counteracting magnetic field from an organ located within the magnetic field (see paragraphs199-200, inductance spectrometer, therefore inductance measurements; paragraph 92, Using larger coils can increase the detected signal strength and provide a field shape that is optimally matched to the portion of the brain or other body part that is being sampled; abstract, measuring the intracranial fluid bioimpedance with the VIPS device by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; and detecting an abnormality in the intracranial bioimpedance fluid, using a processor in the VIPS device); and  
 	output data that indicates the at least one of the inductance or the resistance (paragraph199, inductive spectroscopy, therefore inductance data); and  
 	a computer system communicatively coupled with the inductive damping sensor (paragraph 199, A personal computer was used to control the system and process the data) and comprising a processor and a memory (see paragraph 199, a processor and memory are inherent in a personal computer), the memory storing computer-readable instructions that, upon execution by the processor, cause the computer system to:  
receive the data (paragraph 199, A personal computer was used to control The system and
 process the data; therefore the memory storing computer-readable instructions that, upon execution by the processor, cause the computer system to: receive the data is inherent); and  
determine a health condition of the organ based on the least one of the inductance or the
resistance of the coil as indicated by the data (see paragraphs199-200, inductance spectrometer; paragraph 6, to detect fluid changes in the brain and in other areas of the body; detecting the abnormality comprises detecting that a hemorrhagic stroke has occurred in the patient's brain).
6.	Regarding claim 4, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the coil comprises loops of a conductive wire around a cylindrical core (paragraph 234, ferrite core for the antenna; cylindrical for loops, paragraph 86, coils for transmitting and receiving, therefore antennas; paragraph 83, powering the transmitting and receiving coils, therefore the coils are conductive; paragraph 91, looped material, therefore inherently a wire type material), wherein a total number of the loops is in the range of two to fifty (paragraph 95, two loops), and wherein a diameter of the cylindrical core is in the range of one centimeter to twenty centimeters (paragraph 95, inner diameter of the loops 1inch, therefore 2.45cm, and therefore when combined with the core in paragraph 234 to shape the beam, the core will be 2.45cm).

 	determining a change in the at least one of the inductance or the resistance of the coil, wherein the change comprises at least one of a decrease of the inductance or an increase of the resistance (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic
Induction phase-shift spectroscopy  (MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field receive data receiver on another side of the VIPS device, at one or more frequencies; paragraphs 89-90, inductive coils; therefore the phase shift is caused by the change in induction, therefore shifting, either up or down, to indicate the abnormality); and determining a change in a conductivity of the organ based on at least one of the decrease of the inductance or the increase of the resistance (paragraph 200, the coil inductance, as calculated from Faraday's law, was approximately 40mH. The excitation coil generated a primary oscillating magnetic field. The sensing coil detected the primary magnetic field and its perturbation through approximal conductive sample; paragraph 76, list of the types of sensors that could be used in these embodiments include impedance, capacitive, conductive, optical, thermal, and distance; paragraph 200, the sensing coil detected the primary magnetic field and its perturbation through approximal conductive sample;
Paragraph 201, inducted signals [conductivity]; paragraph 8, the identified change may include a change in intracranial fluid, therefore amount).
wherein the execution of the computer readable instructions further configure the computer system to associate the change in the conductivity of the organ with an increase of a conductive fluid in the organ (paragraph 200, The coil inductance, as calculated from Faraday's law, was approximately 40mH. The excitation coil generated a primary oscillating magnetic field. The sensing coil detected the primary magnetic field and its perturbation through a proximal conductive sample; paragraph 199, A personal computer was used to control the system and process the data; paragraph 213, a detectible change in the fluid in the region of the brain affected by the LVO after the occlusion has occurred. Thus, one way to detect LVO is by monitoring a patient's cerebral fluid(s) over time and watching for changes that would indicate a possible LVO. Such a detection method may involve...continuous monitoring; paragraph 76, sensors that could be used in these embodiments include impedance, capacitive, conductive).
9.	Regarding claim 8, Levinson discloses the system of claims 1 and 6 as described above.  Levinson further discloses wherein the execution of the computer readable instructions further configure the computer system to associate the change in the conductivity of the organ with a volume of a conductive fluid in the organ (paragraph 199, A personal computer was used to control the system and process the data; paragraph 213, a detectible change in the fluid in the region of the brain affected by the LVO after the occlusion has occurred. Thus, one way to detect LVO is by monitoring a patient's cerebral fluid(s) over time and watching for changes that would indicate a possible LVO. Such a detection method may involve...continuous monitoring; 
10.	Regarding claim 9, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein determining the health condition comprises determining at least one of a location or a volume of a conductive fluid in the organ, wherein the conductive fluid causes the health condition, (paragraph 143, location of the fluids; paragraph 154, blood; see applicant's specification paragraph 144, blood is a conductive fluid, and see Levinson  paragraph 272, blood clots).
11.	Regarding claim 10, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein determining the health condition comprises: 
determining a change in the at least one of the inductance or the resistance of the coil, wherein the change comprises at least one of an increase of the inductance or a decrease of the resistance, (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy (MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; therefore the phase shift is caused by the change in induction, therefore shifting, either up or down, to indicate the abnormality); and  
determining a change in a conductivity of the organ based on at least one of the increase of the inductance or the decrease of the resistance, (paragraph 200, the sensing coil detected the primary magnetic field and its perturbation through a 
12.	Regarding claim 11, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the organ comprises a heart, and wherein the health condition comprises at least one of a blood flow of the heart, a pulse rate of the heart, or an ejection fraction of the heart, (paragraph 150, heartrate, therefore a pulse rate of the heart).
13.	Regarding claim 12, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the organ comprises a brain, and wherein the health condition comprises a hemorrhagic stroke of the brain or an ischemic stroke of the brain, (hemorrhagic stroke of the brain; paragraph 218, determining what type of stroke has occurred—ischemic versus hemorrhagic—and which hemisphere it occurred in).
14.	Regarding claim 13, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the organ comprises a brain, and wherein the health condition comprises an intracranial hemorrhage within the brain, (paragraph 218, determining what type of stroke has occurred—ischemic versus hemorrhagic—and which hemisphere it occurred in).
15.	Regarding claim 15, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the health condition indicates skin edema based on the data indicating a decrease of the inductance or an increase of the resistance, (paragraph 6, measurement device and method for detecting...edema; paragraph 68, skin and paragraph 5, VIPS may alternatively be 
16.	Regarding claim 16, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the health condition indicates a hemorrhage within the organ based on the data indicating a decrease of the inductance or an increase of the resistance, (paragraph 12, detecting the abnormality comprises detecting that a hemorrhagic stroke has occurred in the patient's brain and paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy (MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; therefore the phase shift is caused by the change in induction, therefore shifting, either up or down, to indicate the abnormality.
17.	Regarding claim 18, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the health condition indicates a respiratory rate based on the data indicating a decrease of the inductance or an increase of the resistance, (paragraph 5, VIPS may alternatively be referred to by 
18.	Regarding claim 19, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the health condition indicates location of a vein or an artery based on the data indicating a decrease of the inductance or an increase of the resistance, (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy
(MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; therefore the phase shift is caused by the change in induction, therefore shifting, either
up or down, to indicate/locate the abnormality and paragraph 217, to determine a location of an occlusion or lesion in other anatomical areas of the brain, vasculature or the like; paragraph 218, in detecting carotid artery stenosis).
19.	Regarding claim 23, Levinson discloses a method of using an inductive damping sensor, (abstract, paragraph 76, sensors; see paragraphs 89-90 and 199-200, inductive coils for sensing; paragraph 158, sensing the damping, therefore placing the inductive damping sensor in proximity of an organ (see figure 1b; paragraph 90, the plane of the coil is
parallel to the circumference of the head; paragraph 91, the transmitter 120 may include a coil as a magnetic field generator or transducer...this same or a similar coil may act as a magnetic field sensor in a receiver 124), wherein the inductive damping sensor comprises a coil that has an inductance and a resistance (see paragraphs 200-201, coils comprising inductance; coils inherently comprise resistance), wherein the inductive damping sensor is configured to: generate a magnetic field based on the coil (paragraph 90, magnetic fields in these frequency ranges were constructed of thin inductive coils of a few circular turns placed such that the plane of the coil is parallel to the circumference of the head; paragraph 91, in some examples, the transmitter 120 may include a coil as a magnetic field generator or transducer. From symmetry considerations, this same or a similar coil may act as a magnetic field sensor in a receiver 124); measure at least one of the inductance or the resistance based on a counteracting magnetic field from the organ located within the magnetic field (see paragraphs 199-200, inductance spectrometer, therefore inductance measurements; paragraph 92, Using larger coils can increase the detected signal strength and provide a field shape that is optimally matched to the portion of the brain or other body part that is being sampled; abstract, reassuring the intracranial fluid bioimpedance with the VIPS device by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; and detecting an abnormality in the intracranial bioimpedance fluid, using a
and output data that indicates the at least one of the inductance or the resistance (paragraph 199, inductive spectroscopy, therefore inductance data); turning on power to the inductive damping sensor (paragraph 60, power-on; paragraph 83, The transmitters/receivers120, 124 or transmission modules may be in communication with and receive power from the processing unit 904); determining a health condition of the organ based on a presentation of the data on a user interface (paragraph 12, detecting the abnormality comprises detecting that a hemorrhagic stroke has occurred in the patient's brain). 
20.	Regarding claim 24, Levinson discloses the method of claim 23 as described above.  Levinson further discloses wherein the health condition comprises at least one of: a blood flow of a heart, a pulse rate of the heart, an ejection fraction of the heart, a hemorrhagic stroke of a brain, an ischemic stroke of the brain, an intracranial hemorrhage within the brain, a skin edema, a hemorrhage, a respiratory rate, a location of a vein, or a location of an artery (paragraph 150, heartrate, therefore a pulse rate of the heart) based on the at least one of the inductance or the resistance of the coil (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy (MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field received at a receiver on another side of the VIPS device, at one or more frequencies; therefore the phase shift is caused by the change in induction, therefore shifting, either up or down, to indicate the abnormality).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2017/0319099, Levinson, et al. hereinafter Levinson.
23.	Regarding claim 5, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the coil comprises a number of loops and has a diameter (paragraph 95), wherein the sensor system further comprises a second inductive damping sensor (paragraph 253, additional sensors), wherein the second inductive damping sensor comprises a second coil (paragraph 253, additional sensors; paragraph 86, coils), and wherein determining the health condition comprises determining a location of the health condition within the organ based on the coil and the second coil (paragraph 143, multiple transmitters may be used, transmitting frequencies that are offset from each other...this information can allow the system to resolve the location of a fluid change within the tissue and also differentiate from phase changes caused by motion of the patient, tissue fluid flow, or motion of the antennae or field motion generated from moving objects in the environment. For example, such a system may be used to specifically identify the location of a hematoma), wherein the second coil

 	Levinson is silent regarding wherein the second coil comprises a different number of loops and has a different diameter.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the device of Levinson with the forming the device such that the second coil comprises a different number of loops, in order to control the frequency of the sensor (Levinson, paragraphs 143, 90), thereby improving the signal to noise ratio (Levinson, paragraph 145).
24.	Regarding claim 17, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the organ comprises an organ (paragraph 196), and wherein determining the health condition comprises determining a change to a conductivity of the organ based on the data indicating a decrease of the inductance or an increase of the resistance (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy (MIPS); paragraph 7, the VIPS device may then be used to measure the intracranial bioimpedance by measuring a phase shift between a magnetic field transmitted from a transmitter on one side of a VIPS device and a magnetic field receive data receiver on another side of the VIPS device, at one or more frequencies; therefore the phase shift is caused by the change in induction, therefore shifting, either up or down, to indicate the abnormality; paragraph 200, the coil inductance, as calculated from Faraday's law, was approximately 40mH. The excitation coil generated a primary oscillating magnetic field. The sensing coil detected the primary magnetic field and its perturbation through a proximal conductive sample; paragraph 76, list of the types of sensors that could be used in these embodiments include impedance, capacitive, conductive, optical, thermal, and distance; paragraph 200, the sensing coil detected the primary magnetic field and its perturbation through a proximal conductive sample; paragraph 201, inducted signals [conductivity]; paragraph 8, he identified change may include a change in intracranial fluid, therefore amount).
regarding the organ is a liver.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the device of Levinson with using the device with a liver, since a liver is a well known organ and tissue (Levinson, paragraph 196) in order to measure the change of fluids within the liver (Levinson, paragraph 220) thereby making the device more marketable.
25.	Claims 2, 3, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2017/0319099, Levinson, et al. hereinafter Levinson in view of United States Patent Application Publication Number 2015/0339421, Srinivasan, et al. hereinafter Srinivasan.
26.	Regarding claims 2-3, Levinson discloses the system of claim 1 as described above.  Levinson further discloses wherein the inductive damping sensor further comprises a capacitor in parallel with the coil (paragraph 170, series/parallel networks of resistors, capacitors, and inductors), a converter in parallel with the coil (paragraph 117, the logic illustrated in FIG.4 includes asynchronous serial-in, parallel-out shift register 301 that is clocked by the data transfer clock from the A to D converter), and a microcontroller communicatively coupled with the converter (paragraph 60, see figure 1).  
Levinson fails to explicitly disclose an inductance-to-digital converter (claim2); wherein the inductance-to-digital converter is configured to measure an eddy current in the coil and output digitized data that indicates at least one of the inductance or the resistance based on the eddy current, and wherein the microcontroller is configured to receive the digitized data and store the digitized data as the
data that indicates the at least one of the inductance or the resistance (claim3).
 	However, Srinivasan teaches a sensor (abstract) comprising an inductance-to-digital converter electrically coupled with the coil (paragraph 16, the disclosed tool is particularly well-suited for facilitating the design of inductance-to-digital conversion (LDC) circuits...an external conductive coil and an external capacitor preferably is connected to the inductance-to-digital converter as illustrated in FIG.1);  wherein the inductance-to-digital converter is configured to measure an eddy current in the coil (paragraph17, the metal target 125 is brought into the proximity of the coil 100, electrical eddy currents are induced on the surface of the target 125.  These eddy currents are a function of the distance, size and composition of the target 125.  The eddy currents then generate their own magnetic field, which opposes the magnetic field generated by the coil itself) and output digitized data that indicates at least one of the inductance or the resistance based on the eddy current (paragraph 17, The resistance and inductance of the target 125 with eddy currents shows up as a distance-dependent resistive and inductive component on the coil 100. The LDC95 measures the resistive contribution of the target 125 on to the coil 100 and, from that, determines the DIST; paragraph 16, the circuit may include an inductance-to-digital converter such as the LDC 1000 from Texas Instruments Inc. An external conductive coil and an external capacitor preferably is connected to the inductance-to-digital converter as illustrated in FIG.1), and wherein the microcontroller is configured to receive the digitized data and
store the digitized data as the data that indicates the at least one of the inductance or the resistance (paragraph 17, circuit including a microcontroller unit (MCU) 90 coupled to an LDC95...The resistance and inductance of the target 125 with eddy currents shows up as a distance-dependent resistive and inductive component on the coil 100. The LDC 95 measures the resistive contribution of the target 125 on to the coil 100 and, from that, determines the DIST.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Levinson with the teaching of Srinivasan for the purpose of increasing the precision of the measurements (Srinivasan, paragraph16).	
27.	Regarding claim 14, Levinson discloses the system of claims 1 and 13 as described above.  Levinson further discloses wherein determining the health condition comprises:
Determining a change in the at least one of the inductance or the resistance of the coil (paragraph 5, VIPS may alternatively be referred to by other acronyms, such as magnetic induction phase-shift spectroscopy (MIPS); paragraph 7, the VIPS device may then be used to measure the generating a
location of the brain based on the change in at least one of the inductance or the resistance of the coil (paragraph 64, If multiple receivers 124 are placed at different positions over a patient's head, they may allow a clinician to triangulate the location of a fluid change (e.g., intracerebral bleeding from a blood vessel or tumor) and/or image the biological impedance of a patient's brain), wherein the location indicates a location of the intracranial hemorrhage (paragraph 143, specifically identify the location of a hematoma).  
Levinson fails to explicitly disclose locating as mapping.  Srinivasan teaches mapping (paragraph 34, using axises, therefore mapping).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Levinson with the teaching of Srinivasan for the purpose of better displaying the data.
28.	Regarding claim 20, Levison discloses a sensor (abstract, paragraph 76, sensors) comprising:
 	a coil configured to generate a magnetic field (paragraph 90, magnetic fields in these frequency ranges were constructed of thin inductive coils of a few circular turns placed such that the plane of the coil is parallel to the circumference of the head; paragraph 91, in some examples, the transmitter 120 may include a coil as a magnetic field generator or transducer.  From symmetry considerations, this same or a similar coil may act as a magnetic field sensor in a receiver 124) based on electrical coupling with a power source (paragraph 83, The transmitters/receivers 120, 124 or transmission modules may be in communication with and receive power from the processing unit 904);
measuring at least one of an inductance of the coil or a resistance of the coil based on a counteracting magnetic field from an organ located within the magnetic field (paragraph 199, a microcontroller configured to store data that indicates at least one of the measured inductance or the measured resistance, wherein a health condition of the organ is generated based on the data (paragraph 60, microcontroller 118 may also be included in the processing unit 104, and may supervise the actions of the three FPGAs 110, 112, 114 and communicate with the laptop 102 (e.g.,by transferring phase data results). The microcontroller 118 may provide an interface between the external laptop computer 102 (via an electrically isolated USB interface) and the FPGAs 110, 112, 114 used for real time signal processing of the data from the headpiece 106; detecting the abnormality comprises detecting that a hemorrhagic stroke has occurred in the patient's brain).
 	Levinson fails to explicitly disclose an inductance-to-digital converter electrically coupled with the coil.
However, Srinivasan teaches a sensor (abstract) comprising an inductance-to-digital converter electrically coupled with the coil (paragraph 16,The disclosed tool is particularly well-suited for facilitating the design of inductance-to-digital conversion(LDC) circuits...an external conductive coil and an external capacitor preferably is connected to the inductance-to-digital converter as illustrated in FIG.1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Levinson with the teaching of Srinivasan for the purpose of increasing the precision of the measurements (Srinivasan,paragraph16).
wherein the coil comprises loops of a conductive wire around a cylindrical core (paragraph 234, ferrite core for the antenna; cylindrical for loops, paragraph 86, coils for transmitting and receiving, therefore antennas; paragraph83, powering the transmitting and receiving coils, therefore the coils are conductive; paragraph91, looped material, therefore inherently a wire type material), wherein a total number of the loops is in the range of two to fifty (paragraph 95, two), and wherein a diameter of the cylindrical core is in the range of one centimeter to twenty centimeters (paragraph 95, inner Diameter of the loops 1 inch, therefore 2.45cm, and therefore when combined with the core in paragraph 234 to shape the beam, the Core will be 2.45cm).
30.	Regarding claim 22, Levinson discloses the sensor of claims 20 and 21 as described above.  Levinson further discloses wherein the cylindrical core is a ferrite core (paragraph 234, a ferrite beam steering/shaping core).


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624